Name: COMMISSION REGULATION (EC) No 976/95 of 28 April 1995 reducing the basic price and the buying-in price fixed for cauliflowers for the period 1 to 31 May 1995 as a result of the overrun of the intervention threshold for the 1994/95 marketing year
 Type: Regulation
 Subject Matter: prices;  agricultural structures and production;  plant product
 Date Published: nan

 29 . 4. 95 EN Official Journal of the European Communities No L 97/69 COMMISSION REGULATION (EC) No 976/95 of 28 April 1995 reducing the basic price and the buying-in price fixed for cauliflowers for the period 1 to 31 May 1995 as a result of the overrun of the intervention threshold for the 1994/95 marketing year Whereas, in view of the foregoing, the basic price and the buying-in price for cauliflowers fixed by Commission Regulation (EC) No 975/95 (6) must be reduced by 5 % ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, i_r a c AnrvDTPn TT-jtc PEITTI ATT^M -liAu tWJKJr 1 EtlJ JL JnLJli3 X\tl\jrUL,Al 1LJ1N ¢ THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), and in particular Article 16 (4) thereof, Whereas Commission Regulation (EC) No 1 146/94 (3) fixes the intervention threshold for cauliflowers for the 1994/95 marketing year at 64 300 tonnes ; whereas, pursuant to Article 2 (2) and (3) of Council Regulation (EEC) No 1121 /89 of 27 April 1989 on the introduction of an intervention threshold for apples and cauliflowers (4), as last amended by Regulation (EEC) No 1 754/92 f), if, in the course of the marketing year, intervention measures adopted for cauliflowers involve quantities exceeding the intervention threshold fixed for that product and for that marketing year, the basic price and the buying-in price fixed for that product for the following marketing year are reduced by 1 % for each 20 000 tonnes by which the threshold is exceeded ; Whereas, according to information supplied by the Member States, intervention measures adopted in the Community in respect of the 1994/95 marketing year related to 170 676 tonnes ; whereas the Commission therefore notes an overrun of the intervention threshold fixed for that marketing year of 106 376 tonnes ; Article 1 The basic price and the buying-in price for cauliflowers in the period 1 to 31 May 1995 as fixed by Regulation (EC) No 975/95 are hereby reduced by 5 % and shall be as follows :  basic price : 35,29,  buying-in price : 15,36. These prices refer to packed, trimmed cauliflowers of quality class I. These prices do not take account of the cost of the packaging in which the product is put up. Article 2 This Regulation shall enter into force on 1 May 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 118 , 20 . 5. 1972, p. 1 . 2) OJ No L 349, 31 . 12. 1994, p. 105. (3) OJ No L 128 , 20 . 5. 1994, p. 9 . (4) OJ No L 118 , 29. 4. 1989, p. 21 . 0 OJ No L 180 , 1 . 7. 1992, p . 23. (6) See page 68 of this Official Journal .